Citation Nr: 1417473	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Oakland, California RO now maintains original jurisdiction over the appeal.

The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the record.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's account of in-service stressors is credible and consistent with the places, types, and circumstances of his service.

3.  A VA psychiatrist diagnosed the Veteran with PTSD due to stressors he experienced in Vietnam.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

The Veteran has a current PTSD diagnosis, as diagnosed by his treating VA psychiatrist in a June 2013 letter, as well as various VA treatment records.  Other psychiatric treatment providers have concurred with the PTSD diagnosis since at least 2004, but the Board acknowledges that some providers have disagreed with the diagnosis.  The October 2011 VA examiner diagnosed the Veteran with bipolar disorder.  A previous VA examiner, who conducted a psychiatric examination for the purposes of establishing pension eligibility, diagnosed depressive disorder, as well as heroin and alcohol dependence.  Before that, a private examiner in November 2004 had provided a bipolar disorder diagnosis.  

The Board has considered the various opinions, and considers the June 2013 opinion to be the most probative.  Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The June 2013 diagnosis is provided by a psychiatrist, and thus must be presumed adequate, see Cohen, 10 Vet. App. at 153.  Additionally, the treating VA psychiatrist has had the most time to interact with the Veteran, including over a year of treatment.  The October 2011 VA examiner, notably, found that the Veteran did not re-experience his stressors, a finding disputed by the June 2013 examiner, who has spent more time with the Veteran and had more opportunities to interact with him and witness his symptoms.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current PTSD diagnosis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although his DD Form 214 indicates a military occupational specialty of equipment storage specialist, the Veteran served as a security guard, per his personnel file, during his time in Vietnam.  The United States Army and Joint Services Records and Research Center was unable to verify certain specific stressor incidents the Veteran identified, but the RO acknowledged in the July 2012 Supplemental Statement of the Case that the Veteran's "testimony as to events occurring in theater such as mortar and sapper attacks are consistent with the facts and circumstances" of the his Vietnam service.  The Board concurs in that finding, as there is no evidence to rebut it.  Thus, there is credible evidence of an in-service stressor.  38 C.F.R. § 3.304(f). 

The June 2013 opinion specifically linked the Veteran's current PTSD diagnosis to his fear of hostile military action, including a mortar attack that the Veteran asserts occurred within his first week in Vietnam.  Thus, with evidence of a current diagnosis of PTSD, and a competent nexus between that diagnosis and an in-service stressor, service connection is warranted for PTSD.  Id.  

The Board also notes that the October 2011 examiner found that there was "a 50/50 chance that [the Bipolar I Disorder] developed after [the Veteran] was discharged from the service."  That opinion, though not clear (because of the potential for the existence of a pre-service disability, though such was not shown on his entrance examination), potentially suggests that bipolar disorder developed during military service.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


